 1

 2

 3                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


 4                                                              Feb 03, 2020
                                                                    SEAN F. MCAVOY, CLERK
 5
                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7     SAMUEL PAUL L.,
 8              Plaintiff,                          No. 2:18-CV-00358-RHW
 9              v.                                  ORDER GRANTING
                                                    DEFENDANT’S MOTION FOR
10     COMMISSIONER OF SOCIAL                       SUMMARY JUDGMENT
       SECURITY,
11
                Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 9, 10. Plaintiff brings this action seeking judicial review pursuant to 42

15   U.S.C. § 405(g) of the Commissioner of Social Security’s final decision, which

16   denied his application for Disability Insurance Benefits under Title II of the Social

17   Security Act, 42 U.S.C. § 401-434, and his application for Supplemental Security

18   Income under Title XVI of the Act, 42 U.S.C. §1381-1383F. See Administrative

19   Record (AR) at 1-4, 18-34. After reviewing the administrative record and briefs

20   filed by the parties, the Court is now fully informed. For the reasons set forth



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   below, the Court GRANTS Defendant’s Motion for Summary Judgment and

 2   DENIES Plaintiff’s Motion for Summary Judgment.

 3                                         I.      Jurisdiction

 4          Plaintiff filed his applications for Disability Insurance Benefits and

 5   Supplemental Security Income on June 25, 2015. See AR 21, 578, 579-597. In both

 6   applications, he alleged disability beginning on June 1, 2013. 1 AR 581, 592.

 7   Plaintiff’s applications were initially denied on March 15, 2016, see AR 470-73,

 8   and on reconsideration on June 30, 2016. See AR 476-481. Plaintiff then filed a

 9   request for a hearing on July 11, 2016. AR 483-84.

10          A hearing with Administrative Law Judge (“ALJ”) R.J. Payne occurred on

11   June 30, 2017. AR 355, 357. On August 9, 2017, the ALJ issued a decision

12   concluding that Plaintiff was not disabled as defined in the Act and was therefore

13   ineligible for disability benefits or supplemental security income. AR 18-34. On

14   September 21, 2018, the Appeals Council denied Plaintiff’s request for review, AR

15   1-4, thus making the ALJ’s ruling the final decision of the Commissioner. See 20

16   C.F.R. § 404.981. On November 18, 2018, Plaintiff timely filed the present action

17   challenging the denial of benefits. ECF No. 1. Accordingly, Plaintiff’s claims are

18   properly before this Court pursuant to 42 U.S.C. § 405(g).

19

20   1
       However, for claims under Title XVI, the month after the application’s filing date is the earliest
     that SSI benefits are payable. See 20 C.F.R. § 416.335.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1                        II.    Five-Step Sequential Evaluation Process

 2         The Social Security Act defines disability as the “inability to engage in any

 3   substantial gainful activity by reason of any medically determinable physical or

 4   mental impairment which can be expected to result in death or which has lasted or

 5   can be expected to last for a continuous period of not less than twelve months.” 42

 6   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

 7   under a disability only if the claimant’s impairments are so severe that the claimant

 8   is not only unable to do his or her previous work, but cannot, considering

 9   claimant’s age, education, and work experience, engage in any other substantial

10   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

11         The Commissioner has established a five-step sequential evaluation process

12   for determining whether a claimant is disabled within the meaning of the Act. 20

13   C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v. Barnhart, 468 F.3d 1111,

14   1114 (9th Cir. 2006).

15         Step one inquires whether the claimant is presently engaged in “substantial

16   gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). Substantial gainful

17   activity is defined as significant physical or mental activities done or usually done

18   for profit. 20 C.F.R. §§ 404.1572, 416.972. If the claimant is engaged in substantial

19   activity, he or she is not entitled to disability benefits. 20 C.F.R. §§ 404.1571,

20   416.920(b). If not, the ALJ proceeds to step two.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1         Step two asks whether the claimant has a severe impairment, or combination

 2   of impairments, that significantly limits the claimant’s physical or mental ability to

 3   do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). A severe

 4   impairment is one that has lasted or is expected to last for at least twelve months

 5   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09,

 6   416.908-09. If the claimant does not have a severe impairment, or combination of

 7   impairments, the disability claim is denied, and no further evaluative steps are

 8   required. Otherwise, the evaluation proceeds to the third step.

 9         Step three involves a determination of whether one of the claimant’s severe

10   impairments “meets or equals” one of the listed impairments acknowledged by the

11   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

12   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

13   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

14   equals one of the listed impairments, the claimant is per se disabled and qualifies

15   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

16   fourth step.

17         Step four examines whether the claimant’s residual functional capacity

18   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f),

19   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

20   not entitled to disability benefits and the inquiry ends. Id.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1         Step five shifts the burden to the Commissioner to prove that the claimant is

 2   able to perform other work in the national economy, taking into account the

 3   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

 4   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

 5   burden, the Commissioner must establish that (1) the claimant is capable of

 6   performing other work; and (2) such work exists in “significant numbers in the

 7   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 8   676 F.3d 1203, 1206 (9th Cir. 2012).

 9                                III.   Standard of Review

10         A district court’s review of a final decision of the Commissioner is governed

11   by 42 U.S.C. § 405(g). The scope of review under this section is limited, and the

12   Commissioner’s decision will be disturbed “only if it is not supported by

13   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

14   1158-59 (9th Cir. 2012) (citing § 405(g)). In reviewing a denial of benefits, a

15   district court may not substitute its judgment for that of the ALJ. Matney v.

16   Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992). When the ALJ presents a reasonable

17   interpretation that is supported by the evidence, it is not the role of the courts to

18   second-guess it. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Even if

19   the evidence in the record is susceptible to more than one rational interpretation, if

20   inferences reasonably drawn from the record support the ALJ’s decision, then the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   court must uphold that decision. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

 2   2012); see also Thomas v. Barnhart, 278 F.3d 947, 954-59 (9th Cir. 2002).

 3                                IV.    Statement of Facts

 4         The facts of the case are set forth in detail in the transcript of proceedings

 5   and only briefly summarized here. Plaintiff was 43 years old on the alleged date of

 6   onset, which the regulations define as a younger person. AR 32, 410; see 20 C.F.R.

 7   §§ 404.1563(c), 416.963(c). He graduated from college with a bachelor’s degree in

 8   psychology and communications. AR 397, 1188. He can communicate in English.

 9   AR 622. He has a history of alcohol and marijuana abuse. AR 24, 359-361, 1085.

10   He has past relevant work as a human resources manager for Motorola, Patton

11   Electronics, Amazon, and another technology company. AR 32, 624, 637-41.

12                               V.     The ALJ’s Findings

13         The ALJ determined that Plaintiff was not disabled as it is defined in the Act

14   at any time from June 1, 2013 (the alleged onset date) through August 9, 2017 (the

15   date the ALJ issued his decision). AR 22, 34.

16         At step one, the ALJ found that Plaintiff had not engaged in substantial

17   gainful activity since the alleged onset date (citing 20 C.F.R. §§ 404.1520(b),

18   404.1571 et seq., 416.920(b), 416.971 et seq.). AR 24.

19         At step two, the ALJ found Plaintiff had the following severe impairments:

20   alcohol dependence, cannabis abuse, and general anxiety disorder (citing 20 C.F.R.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1   §§ 404.1520(c), 416.920(c)). AR 24. The ALJ also found that even if Plaintiff

 2   stopped his substance use, he would still have the severe impairment of anxiety

 3   disorder. AR 25.

 4         At step three, the ALJ found that Plaintiff’s impairments, including the

 5   substance use disorders, met the severity of Listing 12.06 of 20 C.F.R. § 404,

 6   Subpt. P, Appendix 1 (citing 20 C.F.R. §§ 404.1520(d), 416.920(d)). AR 24-25.

 7   The ALJ found that Paragraph A’s criteria were satisfied because Plaintiff’s

 8   anxiety disorder symptoms were characterized by restlessness, difficulty

 9   concentrating, and sleep disturbance. AR 24; see Listing 12.06(A)(1)(a), (c), (f).

10   The ALJ further found that Paragraph B’s criteria were satisfied because Plaintiff

11   had a marked limitation in the following areas of mental functioning: interacting

12   with others; concentrating, persisting, or maintaining pace; and adapting or

13   managing himself. AR 25; see Listing 12.06(B)(2), (3), (4).

14         However, the ALJ also found that if Plaintiff stopped his substance use, he

15   would not have an impairment or combination of impairments that met or

16   medically equaled the severity of Listing 12.06 or any other Listing. AR 25-26.

17         At step four, the ALJ found that if Plaintiff stopped his substance use, he

18   would have the residual functional capacity to perform a full range of work at all

19   exertional levels. AR 27. However, the ALJ found that Plaintiff had some non-

20   exertional, psychological limitations. AR 27. With respect to Plaintiff’s mental



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   abilities, the ALJ found that Plaintiff was able to understand, remember, and carry

 2   out simple, routine, and repetitive work instructions and work tasks. AR 27.

 3   Regarding contact with other people, the ALJ found that Plaintiff could have

 4   occasional contact with the general public and that he could work with or in the

 5   vicinity of coworkers but not in a teamwork-type setting. AR 27. The ALJ also

 6   found that Plaintiff could handle normal supervision but not over-the-shoulder or

 7   confrontational supervision. AR 27. With these psychological limitations in mind,

 8   the ALJ concluded that Plaintiff would do best in a routine work setting with little

 9   or no changes and that he could not perform fast-paced or strict production quota

10   type work. AR 27.

11         Given these psychological limitations, the ALJ found that even if Plaintiff

12   stopped his substance use, he would be unable to perform his past relevant work as

13   a human resources manager because he was limited to simple, routine, and

14   repetitive work instructions and work tasks. AR 32.

15         At step five, the ALJ found that if Plaintiff stopped his substance use, in

16   light of his age, education, work experience, and residual functional capacity, there

17   were a significant number of jobs in the national economy that he could still

18   perform (citing 20 C.F.R. §§ 404.1560(c), 404.1566, 416.960(c), 416.966). AR 32-

19   33. These included an industrial cleaner, a store laborer, and a mail clerk. AR 33.

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1                                 VI.     Issues for Review

 2          Plaintiff argues that the ALJ: (1) improperly found that his substance abuse

 3   disorders were a contributing factor material to the determination of disability; (2)

 4   improperly weighed the medical opinion evidence; (3) improperly discredited his

 5   subjective pain complaint testimony; and (4) improperly found that there were a

 6   significant number of jobs in the national economy that he could still perform. Id.

 7   at 3-20.

 8                                       VII. Discussion

 9   A.     Plaintiff’s Substance Abuse Disorders and the ALJ’s DAA Materiality
            Determination
10
            Plaintiff argues that the ALJ improperly found that his substance abuse
11
     disorders were a contributing factor material to the determination of disability.
12
     ECF No. 9 at 3-7. Specifically, he argues that there was no medical evidence from
13
     an acceptable medical source establishing that he has a Substance Use Disorder. Id.
14
     at 4-5. He also appears to challenge the ALJ’s finding that the conditions of
15
     depressive disorder and bipolar disorder are byproducts of his substance abuse, and
16
     that these conditions would no longer remain if he stopped using drugs or alcohol.
17
     Id. at 5-7.
18
            A finding of “disabled” under the five-step evaluation process does not
19
     automatically qualify a person for benefits. Under provisions added by the
20
     Contract with America Advancement Act of 1996, an “individual shall not be


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1   considered to be disabled for purposes of [benefits under Title II or XVI of the

 2   Act] if alcoholism or drug addiction would . . . be a contributing factor material to

 3   the Commissioner’s determination that the individual is disabled.” 42 U.S.C. §§

 4   423(d)(2)(C), 1382c(a)(3)(J); see Pub. L. No. 104-121, 110 Stat. 847.

 5         When there is medical evidence of substance abuse in the record, the ALJ

 6   must, under certain circumstances, conduct a “drug addiction and alcoholism

 7   (DAA) materiality determination.” See Social Security Ruling (SSR) 13-2p, 2013

 8   WL 621536 at *4. The purpose of this is to determine whether the claimant would

 9   still be disabled if he or she stopped using drugs or alcohol. Id. The ALJ must

10   conduct the DAA materiality determination only when: (1) the record contains

11   “medical evidence from an acceptable medical source establishing that a claimant

12   has a Substance Use Disorder,” and (2) the ALJ finds “that the claimant is disabled

13   considering all impairments, including the [substance abuse disorders].” Id. In

14   determining whether a claimant has a Substance Use Disorder at this stage of the

15   inquiry, an ALJ may not rely on non-medical evidence such as the claimant’s self-

16   reported drug/alcohol use or arrests for driving under the influence. Id. at 10.

17   Rather, the ALJ must only rely on “objective medical evidence provided by an

18   acceptable medical source.” Id.

19         If these two requirements are met, then the ALJ conducts the DAA

20   materiality determination. In doing so, the ALJ first determines which of the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   claimant’s disabling limitations would remain if he or she stopped using drugs or

 2   alcohol. 20 C.F.R. § 404.1535(b)(2). If the remaining limitations would still be

 3   disabling, then the claimant is disabled independent of his or her substance abuse

 4   and is therefore still eligible for benefits. 20 C.F.R. § 404.1535(b)(2)(ii). However,

 5   if the remaining limitations would not be disabling, then the claimant’s substance

 6   abuse is material and the ALJ must deny benefits. 20 C.F.R. § 404.1535(b)(2)(i).

 7         In performing this analysis, the ALJ is no longer limited to considering

 8   evidence from acceptable medical sources. See SSR 13-2p, 2013 WL 621536 at

 9   *11. Evidence from “other” sources—such as social workers, vocational

10   rehabilitation specialists, family members, therapists, friends, or chemical

11   dependency practitioners—can help the ALJ understand a claimant’s functioning

12   over time and also “document how well the claimant is performing activities of

13   daily living in the presence of a comorbid impairment.” Id.

14         The relationship between mental illness and substance abuse is complex and

15   it is often difficult to determine whether someone’s drug addiction or alcoholism is

16   material to his or her disability. Bufford v. Colvin, 2016 WL 5373201, at *2 (N.D.

17   Ill. 2016). Thus, in situations where a claimant has a co-occurring mental disorder

18   that improves when he or she stops using drugs or alcohol, DAA materiality

19   determinations must be particularly case-specific, fact-sensitive inquiries. This is

20   because the Social Security Administration does “not know of any research data



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1   that [it] can use to predict reliably that any given claimant’s co-occurring mental

 2   disorder would improve, or the extent to which it would improve, if the claimant

 3   were to stop using drugs or alcohol.” SSR 13-2p, 2013 WL 621536 at *9. Instead,

 4   in order to find that a claimant’s drug use or alcoholism is material to his or her

 5   disability, the ALJ must rely on “evidence in the case record.” Id.

 6         In this case, the ALJ found that both requirements for a DAA materiality

 7   determination were present. See AR 24-32. In finding that an acceptable medical

 8   source established that Plaintiff had a Substance Use Disorder, the ALJ relied

 9   primarily on the testimony of medical expert Glenn Griffin, Ph.D. See AR 28-30.

10   Dr. Griffin testified that Plaintiff’s “primary medically determinable impairment

11   during the adjudicative period is alcohol dependence.” AR 359. In formulating this

12   opinion, Dr. Griffin relied on, among other things, a diagnosis from treating

13   psychiatrist David Bot, M.D. as well as observations from treating psychologist

14   Dennis Dyck, Ph.D. AR 361-62, 369-70; see AR 1091 (Dr. Bot stating,

15   “Diagnosis: Depression; alcohol”), 1105 (Dr. Bot stating, “EtOH: longstanding

16   problem”), 1112 (Dr. Dyck stating, “Alcohol abuse and problem drinking, with at

17   least one inpatient chemical dependency treatment.”). In addition to finding that

18   Plaintiff had a Substance Abuse Disorder, the ALJ also found that Plaintiff was

19   disabled considering all impairments, including the substance abuse disorders,

20   because his symptoms met the severity of Listing 12.06. AR 24-25. Because



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   Plaintiff met both conditions, the ALJ was required to conduct a DAA materiality

 2   determination. SSR 13-2p, 2013 WL 621536 at *4.

 3         With respect to the first step of the DAA materiality determination, the ALJ

 4   found that if Plaintiff stopped using drugs and alcohol, his only remaining

 5   impairment would be general anxiety disorder. AR 25; see 20 C.F.R. §

 6   404.1535(b)(2). The ALJ outlined the periods in which Plaintiff abstained from

 7   substance abuse and observed how his mental symptoms improved. See AR 25-27.

 8   The ALJ also cited Dr. Griffin’s testimony that Plaintiff’s alcohol dependence

 9   ruled out the diagnoses of major depressive disorder and bipolar disorder because

10   these affective disorders were “an artifact of [his] alcohol consumption.” AR 29;

11   see AR 362. Dr. Griffin testified that the totality of Plaintiff’s record—including

12   his providers’ opinions, his history of DUI, his binge drinking, and his inability to

13   maintain housing in a treatment facility due to intoxication—contained “all of the

14   elements . . . that would impact [his] capacity of emotional functioning.” AR 375.

15   However, the ALJ observed that “[e]ven after the substance abuse was stopped at

16   times, [Plaintiff] continued to complain about anxiety.” AR 25.

17         With respect to the second step of the DAA materiality determination, the

18   ALJ found that Plaintiff’s remaining impairment—anxiety disorder—would not be

19   disabling and therefore that Plaintiff’s substance abuse was material to the

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   determination of disability. AR 33; see 20 C.F.R. § 404.1535(b)(2)(i).

 2   Accordingly, the ALJ concluded that Plaintiff was ineligible for benefits. AR 34.

 3         Plaintiff first argues that the ALJ erred in conducting a DAA materiality

 4   determination in the first place because “there is no medical evidence from an

 5   acceptable medical source . . . establishing that [he] has a Substance Use

 6   Disorder.” ECF No. 9 at 4. Plaintiff is incorrect—Dr. Griffin, an acceptable

 7   medical source, testified that Plaintiff’s primary medically determinable

 8   impairment was alcohol dependence. AR 359, 1136 (Dr. Griffin’s curriculum

 9   vitae, noting that he is a licensed clinical psychologist); 20 C.F.R § 404.1502(a)(2)

10   (acceptable medical sources include licensed psychologists). Plaintiff also argues

11   that Dr. Griffin “could not cite any place in the record where alcohol abuse was

12   diagnosed by an acceptable medical source,” ECF No. 9 at 5, but this is also

13   incorrect—he cited diagnoses and observations from Plaintiff’s treating

14   psychiatrist and psychologist, Drs. Bot and Dyck. AR 361-62, 369-70; see AR

15   1091, 1105, 1112.

16         Plaintiff’s next argument is somewhat unclear and difficult to follow. See

17   ECF No. 9 at 5-7. As best the Court is able to discern, Plaintiff appears to

18   challenge the ALJ’s finding that the conditions of depressive disorder and bipolar

19   disorder would no longer remain if he stopped using drugs and alcohol. Id. Plaintiff

20   contends that in making this determination, the ALJ failed to rely on “evidence in



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1   the case record” as SSR 13-2p requires (given that no research data can reliably

 2   support a bright-line rule in this context). Id. at 6. However, the ALJ outlined the

 3   periods in which Plaintiff abstained from substance abuse and observed how his

 4   mental symptoms improved. See AR 25-27. For example, during a period of

 5   relative sobriety, an examining psychologist opined that Plaintiff’s depressive

 6   disorder was in “[p]atrial [r]emission.” AR 1190. Moreover, the ALJ relied on Dr.

 7   Griffin testimony that Plaintiff’s major depressive disorder and bipolar disorder

 8   were “an artifact of [his] alcohol consumption.” AR 362. Dr. Griffin reviewed the

 9   totality of Plaintiff’s record—including his providers’ opinions, his history of DUI,

10   his binge drinking, and his inability to maintain housing in a treatment facility due

11   to intoxication—and opined that all this “would impact [Plaintiff’s] capacity of

12   emotional functioning.” AR 375.

13         Plaintiff argues that Dr. Griffin impermissibly relied on factors such as his

14   prior DUI and self-reported drinking. ECF No. 9 at 6. However, it is only improper

15   for ALJs to rely on these factors in determining whether a claimant has a

16   Substance Use Disorder in the first place. At this initial stage—evaluating whether

17   a DAA materiality determination is necessary at all—ALJs must only rely on

18   “objective medical evidence provided by an acceptable medical source.” SSR 13-

19   2p, 2013 WL 621536 at *10. But once ALJs actually undertake the DAA

20   materiality determination and are evaluating the severity of the claimant’s disorder



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   and whether it is material to the finding of disability, ALJs may properly weigh

 2   these other factors. Id. at 11.

 3         Finally, Plaintiff argues that Dr. Griffin’s testimony was contradicted by

 4   multiple other doctors’ opinions. ECF No. 9 at 6. While true, it is the ALJ’s

 5   responsibility to resolve conflicts in the medical testimony and as discussed supra

 6   at 15, the ALJ’s finding that Plaintiff’s depressive disorder and bipolar disorder

 7   would no longer remain if he stopped using drugs and alcohol is supported by

 8   substantial evidence.

 9         For these reasons, the ALJ properly found that Plaintiff’s substance abuse

10   disorders were a contributing factor material to the determination of disability.

11   B.     The ALJ did not Err in Weighing the Medical Opinion Evidence

12          Plaintiff argues that the ALJ erred in evaluating and weighing the medical

13   opinion evidence. ECF No. 9 at 7-16. Specifically, he argues the ALJ erred in

14   weighing the medical opinions from four providers: (1) examining psychologist

15   John Arnold, Ph.D.; (2) examining psychiatrist Beverley Allen, M.D.; (3) treating

16   psychologist Dennis Dyck, Ph.D.; and (4) examining psychologist Kayleen Islam-

17   Zwart, Ph.D. Id.

18         1.     Legal standards

19         The Social Security Act’s implementing regulations distinguish among the

20   opinions of three types of physicians: (1) those who treat the claimant (treating



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   physicians); (2) those who examine but do not treat the claimant (examining

 2   physicians); and (3) those who neither examine nor treat the claimant but who

 3   review the claimant’s file (non-examining physicians). Holohan v. Massanari, 246

 4   F.3d 1195, 1201-02 (9th Cir. 2001); see 20 C.F.R. §§ 404.1527(c)(1)-(2),

 5   416.927(c)(1)-(2). Generally, a treating physician’s opinion carries more weight

 6   than an examining physician’s, and an examining physician’s opinion carries more

 7   weight than a non-examining physician’s. Holohan, 246 F.3d at 1202. A non-

 8   examining physician’s opinion cannot by itself justify the rejection of the opinion

 9   of either an examining physician or a treating physician. Lester v. Chater, 81 F.3d

10   821, 831 (9th Cir. 1995).

11         If a treating or examining doctor’s opinion is contradicted by another

12   doctor’s opinion—as is the case here—an ALJ may only reject it by providing

13   “specific and legitimate reasons that are supported by substantial evidence.”

14   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). An ALJ satisfies the

15   “specific and legitimate” standard by “setting out a detailed and thorough summary

16   of the facts and conflicting clinical evidence, stating his [or her] interpretation

17   thereof, and making findings.” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

18   2014). In contrast, an ALJ fails to satisfy the standard when he or she “rejects a

19   medical opinion or assigns it little weight while doing nothing more than ignoring

20   it, asserting without explanation that another medical opinion is more persuasive,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1   or criticizing it with boilerplate language that fails to offer a substantive basis for

 2   his [or her] conclusion.” Id. at 1012-13.

 3         2.     Examining psychologist John Arnold, Ph.D.

 4         Dr. Arnold evaluated Plaintiff in September 2015. AR 936-40. He diagnosed

 5   Plaintiff with major depressive disorder and generalized anxiety disorder in partial

 6   remission. AR 937. Given Plaintiff’s symptoms from these conditions, he opined

 7   that Plaintiff would have mostly moderate limitations in his ability to perform

 8   basic work activities, a few mild limitations, a few marked limitations, and one

 9   severe limitation (adapting to changes). AR 938. Finally, Dr. Arnold opined that

10   Plaintiff’s impairments were not primarily the result of substance use within the

11   previous 60 days and that the impairments would persist following a period of

12   sobriety. AR 939. Notably, he did not recommend a chemical dependency

13   assessment or treatment. AR 939.

14         The ALJ assigned little weight to Dr. Arnold’s assessment, reasoning that

15   (1) it was unclear whether Plaintiff accurately reported his alcohol use during the

16   evaluation so that it could be adequately considered, and (2) Dr. Arnold’s opinions

17   were inconsistent with his mental status examination findings, which were

18   essentially normal. AR 30. However, the ALJ noted that despite these problems

19   with Dr. Arnold’s opinion, the residual functional capacity nevertheless accounted

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1   for the limitations he identified—task complexity, concentration, and adapting to

 2   workplace changes. AR 30.

 3         Plaintiff argues that he did not underreport his alcohol use during the

 4   evaluation and that the ALJ was wrong to discount Dr. Arnold’s opinion on this

 5   basis. ECF No. 9 at 8-9. However, during the evaluation, Plaintiff told Dr. Arnold

 6   that he last consumed alcohol two months prior, and that over the last year he only

 7   drank two or three beers about three times per week. AR 936. But during his intake

 8   with Sunshine Terrace (an adult therapeutic community) in July 2015, he noted

 9   that within the past year he had spent “a lot of time” getting alcohol or drugs, using

10   them, or feeling high or sick from them. AR 902. He further noted that he kept

11   using them even though it was “causing [him] social problems, leading to fights, or

12   getting [him] into trouble with other people.” AR 902. Several weeks later, in late

13   July, Sunshine Terrace gave Plaintiff a conditional 30-day eviction notice due to

14   his “unwillingness to take a BA test” and his probable use of alcohol and/or

15   marijuana. AR 949. In the afternoon on December 7, 2015, he had a fainting

16   episode and Sunshine Terrace staff members measured his BAC, which was .05%.

17   AR 941. Following this incident, Sunshine Terrace gave Plaintiff another

18   conditional 30-day eviction notice “due to [his] consumption of alcohol and being

19   intoxicated while in the facility.” AR 948. In February 2016, Sunshine Terrace

20   gave Plaintiff yet another conditional 30-day eviction notice due to his use of



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
 1   alcohol. AR 947. He was ultimately discharged from Sunshine Terrace for his

 2   alcohol use in June 2016. AR 1064.

 3         Plaintiff points to his .05% BAC on December 7, 2015 and argues that this

 4   was “a low level not considered legally intoxicated in most states . . . [and] is also

 5   seemingly consistent with [his] statement to Dr. Arnold that when he drinks, he has

 6   2 to 3 beers.” ECF No. 9 at 8-9. This argument, however, emphasizes one piece of

 7   evidence in isolation and ignores the totality of the evidence from around this time

 8   period, which is generally inconsistent with Plaintiff’s statements to Dr. Arnold.

 9   Thus, Plaintiff has not established that the ALJ improperly discounted Dr. Arnold’s

10   opinion on this basis.

11         Plaintiff also argues that the ALJ discounted Dr. Arnold’s opinion on the

12   basis that the mental status examination revealed intact “intellectual functioning,”

13   and that this was improper because he suffers from an affective disorder, “not from

14   intellectual dysfunction.” ECF No. 9 at 9. However, the ALJ did not discount Dr.

15   Arnold’s opinion solely because it revealed normal intellectual functioning. See

16   AR 30. Rather, the ALJ discounted it because it was generally inconsistent with

17   Dr. Arnold’s findings in many categories of the mental status examination—which

18   include intellectual functioning, but also include appearance, speech, attitude and

19   behavior, and 10 additional categories. AR 939-940. Plaintiff does not discuss or

20   mention any of these additional categories. See ECF No. 9 at 9. Thus, Plaintiff has



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 20
 1   also not established that the ALJ improperly discounted Dr. Arnold’s opinion on

 2   this basis.

 3          Finally, the ALJ noted that despite the problems with Dr. Arnold’s opinion,

 4   the residual functional capacity nevertheless accounted for the limitations he

 5   identified, including task complexity, concentration, and adapting to workplace

 6   changes. AR 30. Plaintiff does not address this rationale at all. See ECF No. 9 at 8-

 7   9.

 8          3.     Examining psychiatrist Beverley Allen, M.D.

 9          Dr. Allen evaluated Plaintiff in March 2016. AR 958-962. She diagnosed

10   Plaintiff with major depressive disorder. AR 961. She opined that it was treatable

11   but that his likelihood of recovery was low, given his poor responses to

12   electroconvulsive therapy and anti-depressants. AR 961. With respect to work

13   limitations, Dr. Allen opined that Plaintiff would have no difficulty performing

14   detailed and complex tasks, accepting instructions from supervisors, interacting

15   with coworkers or the public, or maintaining regular attendance. AR 961.

16   However, she also opined that he “would have difficulty completing a normal

17   workday/workweek” and also have difficulty dealing with workplace stress due to

18   his symptoms. AR 962.

19          The ALJ assigned little weight to Dr. Allen’s assessment, reasoning that (1)

20   Plaintiff was likely still dealing with the effects of his relapse, which—according



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 21
 1   to Dr. Griffin—can imitate depression, (2) Plaintiff “reported fairly good activities

 2   at this time, including searching for work,” and (3) Dr. Allen’s opinions were

 3   inconsistent with her mental status examination findings, which were essentially

 4   normal except for some issues with concentration, persistence, and pace. AR 31.

 5   However, the ALJ noted that despite these problems with Dr. Allen’s opinion, the

 6   residual functional capacity nevertheless accounted for the limitations she

 7   identified. AR 31. The ALJ also noted that Plaintiff’s poor responses to

 8   electroconvulsive therapy and anti-depressants supported his conclusion that

 9   Plaintiff’s depression was a byproduct of his alcohol consumption. AR 30-31.

10         As an initial matter, the Court notes that Plaintiff only addresses the first two

11   reasons the ALJ gave for discounting Dr. Allen’s opinion. See ECF No. 9 at 9-11.

12   Plaintiff does not address the third rationale—that Dr. Allen’s opinions were

13   inconsistent with her mental status examination findings—nor does he address that

14   the ALJ accounted for Dr. Allen’s limitations in the residual functional capacity.

15   See id. By not addressing all the ALJ’s rationales, Plaintiff has waived his

16   challenge to the ALJ’s consideration of Dr. Allen’s opinion. See Carmickle v.

17   Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008); Matthew S. v.

18   Saul, 4:18-CV-05115-RHW, ECF. No 16 at 12-15 (E.D. Wash. 2019).

19         Nevertheless, the Court will briefly address Plaintiff’s arguments relating to

20   the ALJ’s first two rationales. With respect to the ALJ’s first rationale—that



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 22
 1   Plaintiff was likely still dealing with the effects of his relapse, which can imitate

 2   depression—Plaintiff argues that unlike Dr. Arnold, “Dr. Allen was aware of [his]

 3   recent alcohol use and . . . [had] full knowledge of the length of [his] sobriety.”

 4   ECF No. 9 at 10. Even assuming this is true, 2 the ALJ did not discount Dr. Allen’s

 5   opinion because she was unaware of Plaintiff’s alcohol use. See AR 31. Rather, the

 6   ALJ simply believed that Dr. Griffin’s explanation—that Plaintiff’s depression was

 7   a byproduct of his alcoholism—was more plausible, particularly in light of

 8   Plaintiff’s poor responses to electroconvulsive therapy and anti-depressants. See

 9   AR 31. It is the ALJ’s province to weigh the persuasive value of the various

10   medical opinions and absent some legal error—which Plaintiff fails to identify

11   here—it is not the Court’s role to reassess those determinations. Thomas, 278 F.3d

12   at 954-59.

13          Plaintiff also argues that the ALJ erred in finding that the activities he

14   reported to Dr. Allen were a basis for discounting her opinion. ECF No. 9 at 10. He

15   contends that “looking for work or a desire to return to work does not mean that

16
     2
       It is doubtful whether Plaintiff actually reported the extent of his alcohol use to Dr. Allen. He
17   told her that he “last drank alcohol one week ago” and denied any substance abuse treatment. AR
     959. However, Plaintiff had recently undergone inpatient alcohol treatment. See AR 954, 1112.
18   Also, three days before Dr. Allen’s evaluation, Plaintiff completed a chemical dependency
     assessment at Spokane Addiction Recovery Center. AR 954-55. During the assessment, he
19   “reported that he did not want to do anything at home due to hangover.” AR 954. He reported
     that he and his wife had recently divorced “partially due to his alcohol use.” AR 954. He
     reported driving under the influence “numerous times” and noted that his tolerance had increased
20   from “8 beers to 12 beers.” AR 954. The evaluator diagnosed him with severe alcohol use
     disorder and recommended intensive outpatient treatment. AR 954.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 23
 1   the goal is attainable or negate disability.” Id. But looking for work was just one of

 2   many activities that Plaintiff reported to Dr. Allen. See AR 959 (Plaintiff

 3   describing to Dr. Allen how he would get up early, go to meetings, go to the

 4   cafeteria, take care of his personal hygiene, etc.). Accordingly, Plaintiff has not

 5   established that the ALJ improperly discounted Dr. Allen’s opinion.

 6         4.     Treating psychologist Dennis Dyck, Ph.D.

 7         Dr. Dyck saw Plaintiff twice in July 2016 and three times in April 2017. See

 8   AR 1112-1119. He diagnosed Plaintiff with major depression. AR 1113. He opined

 9   that because of Plaintiff’s symptoms, his abilities to maintain regular attendance at

10   work, complete a normal workday/workweek without interruption, and deal with

11   workplace stress were all “extremely impaired.” AR 1110. He indicated that

12   Plaintiff suffered from alcohol abuse and problem drinking, but believed that

13   Plaintiff’s limitations would continue even if Plaintiff stopped drinking. AR 1111.

14         The ALJ discounted Dr. Dyck’s opinions, reasoning that Dr. Dyck “did not

15   seem to take into consideration his own acknowledgment that there was current

16   substance abuse.” AR 31. Although Dr. Dyck indicated that Plaintiff’s depression

17   would continue if he stopped drinking, the ALJ noted that Dr. Dyck failed to

18   explain how he knew this or the basis for this opinion. AR 31; see Chaudhry v.

19   Astrue, 688 F.3d 661, 671 (9th Cir. 2012) (ALJs need not accept unexplained

20   opinions). Moreover, the ALJ noted that Dr. Dyck described Plaintiff’s drinking as



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 24
 1   a “problem” which suggested that his symptoms would improve if he stopped

 2   drinking. AR 31. The ALJ also noted that Dr. Dyck only treated Plaintiff for a

 3   short time, see 20 C.F.R. § 404.1527(c)(2)(i), and that Plaintiff’s recent sobriety

 4   and job search suggested that Plaintiff “believes he is not disabled.” AR 32.

 5   Finally, the ALJ again noted that despite these problems with Dr. Dyck’s opinion,

 6   the residual functional capacity nevertheless accounted for many of his concerns.

 7   AR 32.

 8         Although Plaintiff describes the substance of Dr. Dyck’s findings and

 9   opinions in detail, see ECF No. 9 at 11-12, he fails to address any of the ALJ’s

10   reasons for discounting this opinion. See id. at 13. Plaintiff merely states that his

11   attempts to work are not a valid basis for rejecting credibility and then quotes SSR

12   13-2p. Id. By not addressing the ALJ’s rationales, Plaintiff has waived his

13   challenge to the ALJ’s consideration of Dr. Dyck’s opinion. See Carmickle, 533 at

14   1161 n.2; Matthew S., 4:18-CV-05115-RHW, ECF. No 16 at 12-15.

15         5.     Examining psychologist Kayleen Islam-Zwart, Ph.D.

16         Dr. Islam-Zwart evaluated Plaintiff in July 2017. AR 1187-1190. She

17   diagnosed Plaintiff with major depressive disorder in partial remission, generalized

18   anxiety disorder, and an unspecified personality disorder. AR 1190. She opined

19   that his symptoms were “such that he would likely have difficulty working in a

20   regular and sustained manner at this time and his prognosis for the future seems



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 25
 1   guarded given the chronic nature of his condition.” AR 1190. She believed that

 2   medication compliance, therapy, and vocational counseling “may help him

 3   transition back into employment.” AT 1190. She indicated that Plaintiff had a

 4   history of binge drinking but was currently abstinent. AR 1195. She also indicated

 5   that drinking “likely exacerbates his problems,” but that his work limitations still

 6   continued even when he stopped drinking. AR 1195.

 7          The ALJ assigned little weight to Dr. Islam-Zwart’s assessment, reasoning

 8   that (1) Plaintiff admitted to Dr. Islam-Zwart that he was still consuming alcohol,

 9   which she did not address at all, (2) Plaintiff “reported fairly good activities,” (3)

10   Dr. Islam-Zwart’s opinions were inconsistent with her examination findings, which

11   were unremarkable, and (4) Plaintiff testified that at the time of the hearing, he was

12   clean, sober, stable, and had been looking for work. AR 31. The ALJ again noted

13   that despite these problems with Dr. Islam-Zwart’s opinion, the residual functional

14   capacity nevertheless accounted for the limitations she identified. AR 31.

15          Again, Plaintiff only addresses the ALJ’s first rationale, the fourth rationale,

16   and the ALJ’s assertion that the residual functional capacity accounted for Dr.

17   Islam-Zwart’s limitations.3 See ECF No. 9 at 14. By not addressing all the ALJ’s

18
     3
19     Plaintiff argues that the residual functional capacity did not account for Dr. Islam-Zwart’s
     limitations because she found that Plaintiff would have marked limitations responding to
     criticism from supervisors. ECF No. 9 at 14; see AR 1192. However, the residual functional
20   capacity accounted for this—it specified that Plaintiff could not handle confrontational
     supervision. See AR 27.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 26
 1   rationales, Plaintiff has waived his challenge to the ALJ’s consideration of Dr.

 2   Islam-Zwart’s opinion. See Carmickle, 533 at 1161 n.2; Matthew S., 4:18-CV-

 3   05115-RHW, ECF. No 16 at 12-15.

 4         6.     Argument that the ALJ relied solely on opinion of a non-
                  examining physician
 5
           Lastly, Plaintiff argues that the ALJ erred by relying solely on the opinion of
 6
     a non-examining physician—Dr. Griffin—to reject the opinion of a treating doctor
 7
     and multiple examining doctors who all opined that his depression would persist
 8
     even if he stopped drinking. ECF No. 9 at 16.
 9
           Plaintiff is correct that a non-examining physician’s opinion cannot by itself
10
     constitute substantial evidence that justifies the rejection of the opinion of an
11
     examining or treating physician. Lester, 81 F.3d at 831. However, an ALJ only errs
12
     when he or she relies on a non-examining provider’s opinion “with nothing more.”
13
     Id. In other words, when the non-examining doctor’s opinion is “‘contradicted by
14
     all other evidence in the record.’” Andrews v. Shalala, 53 F.3d 1035, 1041 (9th
15
     Cir. 1995) (emphasis in original) (quoting Magallanes v. Bowen, 881 F.2d 747,
16
     752 (9th Cir. 1989)).
17
           In contrast, an ALJ may rely heavily on a non-examining medical expert’s
18
     opinion when that opinion is supported by other evidence in the record. For
19
     example, an ALJ may reject a treating or examining doctor’s opinion when the
20
     ALJ relies on a combination of the non-examining expert’s opinion, corroborating


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 27
 1   state agency medical consultants’ opinions, the claimant’s testimony, and other

 2   medical reports in the record. See Andrews, 53 F.3d 1042-43. This is particularly

 3   true when the non-examining medical expert testifies at the hearing and is subject

 4   to cross-examination, and also when the examining doctors’ ability to diagnose the

 5   claimant accurately is compromised by substance abuse. Id.

 6         That is what happened here. The ALJ relied heavily on the opinion of non-

 7   examining expert Dr. Griffin, who testified at the hearing and was subject to cross-

 8   examination. AR 28-30. However, like in Andrews, the ALJ also relied on the state

 9   agency medical consultants’ corroborating opinions, Plaintiff’s testimony,

10   Plaintiff’s function reports, and Plaintiff’s other medical records. AR 28-32. In

11   addition to Dr. Griffin’s testimony, other medical records support the ALJ’s

12   conclusion that Plaintiff’s depression was a byproduct of his alcohol abuse. See AR

13   954 (chemical dependency assessment indicating that Plaintiff experiences

14   depressive symptoms “due to hangover”), 1012, 1021 (counseling records that

15   indicate Plaintiff was evicted from multiple facilities due to alcohol-related

16   incidents, causing him to become homeless and experience mental stress).

17   Importantly, the ALJ outlined the periods in which Plaintiff abstained from

18   substance abuse and observed how his mental symptoms improved. See AR 25-27.

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 28
 1   Accordingly, Plaintiff’s claim that the ALJ relied solely on the opinion of a non-

 2   examining provider fails.4

 3   C.     The ALJ Properly Rejected Plaintiff’s Subjective Complaints

 4          Plaintiff argues the ALJ erred by discounting the credibility of his testimony

 5   regarding his subjective symptoms. ECF No. 9 at 16-19. Specifically, he argues

 6   that the ALJ erred in discounting his credibility because he was looking for work

 7   and also because he was able to perform household chores and engage in leisure

 8   activities. Id.

 9          ALJs engage in a two-step analysis to determine whether a claimant’s

10   testimony regarding subjective symptoms is credible. Tommasetti v. Astrue, 533

11   F.3d 1035, 1039 (9th Cir. 2008). First, the claimant must produce objective

12   medical evidence of an underlying impairment or impairments that could

13   reasonably be expected to produce some degree of the symptoms alleged. Id.

14   Second, if the claimant meets this threshold, and there is no affirmative evidence

15   suggesting malingering, the ALJ can reject the claimant’s testimony about the

16   severity of his symptoms only by offering “specific, clear, and convincing reasons”

17   for doing so. Id.

18
     4
       Plaintiff also argues that the ALJ erred in relying on Dr. Griffin’s opinion because it was based
19   upon the findings from the physicians whose opinions the ALJ discounted. ECF No. 9 at 16
     (citing Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007)). However, the record reveals that Dr.
     Griffin relied on medical records from many additional sources, including Plaintiff’s treating
20   psychiatrist Dr. Bot, Sacred Heart Medical Center, Sunshine Terrace, Frontier Behavioral Health,
     and Spokane Addiction Recovery Center. AR 359-363, 367-70.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 29
 1         In weighing a claimant’s credibility, ALJs may consider many factors,

 2   including, “(1) ordinary techniques of credibility evaluation, such as the claimant’s

 3   reputation for lying, prior inconsistent statements concerning the symptoms, and

 4   other testimony by the claimant that appears less than candid; (2) unexplained or

 5   inadequately explained failure to seek treatment or to follow a prescribed course of

 6   treatment; and (3) the claimant’s daily activities.” Smolen v. Chater, 80 F.3d 1273,

 7   1284 (9th Cir. 1996).

 8         The ALJ found that if Plaintiff stopped using alcohol and drugs, the

 9   medically determinable impairments could reasonably be expected to produce

10   some degree of the symptoms he alleged. AR 28. However, the ALJ determined

11   that Plaintiff’s statements concerning the intensity, persistence, and limiting effects

12   of his symptoms were not entirely consistent with the medical evidence and other

13   evidence in the record. AR 28-29.

14         The ALJ offered multiple clear and convincing reasons for discrediting

15   Plaintiff’s subjective complaint testimony. See AR 29. First, the ALJ discounted

16   Plaintiff’s subjective complaints because they were belied by his daily activities.

17   AR 29. The ALJ noted that Plaintiff was generally able to engage in day-to-day

18   activities—he did laundry, prepared meals, grocery shopped, went on picnics, did

19   chores, bathed daily, managed his money, read the news, saw his children on

20   weekends, and saw his mother. AR 29; see 395, 633, 959, 1189. He had a driver’s



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 30
 1   license and drove to the places he needed to be. AR 1189. He went into businesses

 2   and asked if they were hiring, filled out job applications, and went to job

 3   interviews. AR 379-381. He spent a “couple of hours” per day on the computer

 4   searching for jobs and reading the news. AR 397. He went to Alcoholics

 5   Anonymous meetings and to church on Sundays. AR 388, 398. He had no

 6   problems getting along with his family, friends, neighbors, or others. AR 634.

 7   Activities inconsistent with the alleged symptoms are proper grounds for

 8   questioning the credibility of subjective complaints. Molina, 674 F.3d at 1113; see

 9   also Rollins, 261 F.3d at 857; 20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i).

10         Plaintiff argues that these daily activities are not necessarily reasons to doubt

11   his credibility because claimants are not required to be completely debilitated to

12   qualify for benefits. ECF No. 9 at 17-18. Plaintiff cites several Ninth Circuit cases

13   holding that a claimant’s ability to perform some daily activities, such as grocery

14   shopping, cooking, watching television, driving, etc., does not necessarily detract

15   from his or her credibility. Id. (citing Garrison, 759 F.3d at 1016; Fair v. Bowen,

16   885 F.2d 597, 603 (9th Cir. 1989)).

17         Plaintiff is correct that ALJs must be cautious when concluding that daily

18   activities are inconsistent with pain testimony. Garrison, 759 F.3d at 1016.

19   However, if the claimant’s level of activity is inconsistent with the limitations he

20   or she claims to have, this has a bearing on the claimant’s credibility. Id.; Reddick



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 31
 1   v. Chater, 157 F.3d 715, 722 (9th Cir. 1998). And here, Plaintiff testified that he

 2   had “a hard time functioning just in general” and struggles with “everyday tasks.”

 3   AR 380-81. He testified that he had difficulty completing items on his to-do list,

 4   even just one or two per day. AR 393. He further testified that he had difficulty

 5   with focus and concentration to the point where he could not fill out a job

 6   application. 5 AR 395-96. Because Plaintiff’s daily activities undermined his claims

 7   that he was unable to concentrate or prioritize tasks well enough to handle a simple

 8   position, this was a proper basis for discounting his credibility.

 9          Next, the ALJ discounted Plaintiff’s subjective complaints because his lack

10   of ongoing employment was due to factors unrelated to his allegedly disabling

11   impairments. AR 29. Plaintiff’s last full-time job was as a senior human resources

12   manager at Amazon in Seattle, where he worked until June 2013. AR 377, 624.

13   His performance review noted that he had achieved his goals, but that he needed

14   improvement on his leadership skills. AR 377. Around this time, Plaintiff’s wife

15   was offered a job in Spokane, so Plaintiff quit at Amazon and the family relocated.

16   AR 377-78. When Plaintiff arrived in Spokane, he applied and interviewed for

17   positions in the human resources field. AR 379. These applications were

18
     5
       Plaintiff argues the ALJ erred to the extent he “failed to identify specific pieces of evidence
19   which were inconsistent with any specific aspect of Plaintiff’s testimony.” ECF No. 9 at 18
     (citing Brown-Hunter v. Colvin, 806 F.3d 487 (9th Cir. 2015)). Although the ALJ did not
     individually analyze each specific piece of inconsistent testimony, he generally outlined the
20   substance of Plaintiff’s testimony that he found was “not fully consistent internally or with the
     record as discussed later.” AR 28.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 32
 1   unsuccessful, so Plaintiff began applying for various other positions. AR 379-80.

 2   During this time, he was a stay-at-home dad for his two children while his wife

 3   worked. AR 382. He held a few different part-time jobs—including as a

 4   construction worker, as a janitor, and sorting books at Goodwill—while he

 5   continued applying for full-time positions. AR 1189. The day before the hearing,

 6   for example, Plaintiff applied to be a hardware store salesperson and a grocery

 7   store cashier. AR 380-81. Lack of ongoing employment due to factors unrelated to

 8   one’s allegedly disabling impairments is a sufficient basis to discredit subjective

 9   pain testimony. Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001).

10         Plaintiff argues that a claimant looking for or wanting to return to work is

11   not a sufficient reason to discredit his or her symptom reports. ECF No. 9 at 17.

12   This is not a categorical rule, but can be true in some circumstances. See

13   Lingenfelter v. Astrue, 504 F.3d 1028, 1038-39 (9th Cir. 2007) (claimant’s failed

14   attempt to work through his symptoms—after the time period for which he was

15   claiming disability—was insufficient to discredit his testimony). In this case,

16   however, Plaintiff continually sought full-time employment after he voluntarily left

17   Amazon—while also working part-time in various positions—but his search was

18   unsuccessful for reasons unrelated to his mental impairments. AR 377-380. The

19   record does not support his assertion that he was simply trying to work in spite of

20   his symptoms, but rather suggests that his symptoms were not as severe as alleged.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 33
 1         When the ALJ presents a reasonable interpretation that is supported by

 2   substantial evidence, it is not the Court’s role to second-guess it. For the reasons

 3   discussed above, the ALJ did not err when discounting Plaintiff’s subjective

 4   complaint testimony because the ALJ provided multiple clear and convincing

 5   reasons for doing so.

 6   D.    ALJ’s Step Five Finding

 7         Plaintiff argues that the ALJ improperly found that there were a significant

 8   number of jobs in the national economy that he could still perform. ECF No. 9 at

 9   19-20. He first argues that one of the jobs the ALJ found that he could still do—

10   mail clerk—has a GED Reasoning Level of 3 and is therefore eliminated for

11   someone like himself who can only perform simple, routine, repetitive tasks. Id.

12   (citing Zavalin v. Colvin, 778 F.3d 842, 847 (9th Cir. 2015)). Even assuming this

13   was error, the ALJ identified two other jobs that Plaintiff could perform (cleaner

14   and laborer) and therefore any error was harmless. Shaibi v. Berryhill, 883 F.3d

15   1102, 1110 n.7 (9th Cir. 2017).

16         Finally, Plaintiff argues that the ALJ’s hypothetical questions for the

17   vocational expert did not account for all of his limitations. ECF No. 9 at 20.

18         However, the hypothetical the ALJ posed to the vocational expert was

19   consistent with the ALJ’s findings relating to Plaintiff’s residual functional

20   capacity. Compare AR 27 with AR 403. The ALJ included all of Plaintiff’s



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 34
 1   limitations, and the only omitted limitations were those that the ALJ found did not

 2   exist. Plaintiff’s argument here essentially just restates his prior arguments that the

 3   residual functional capacity did not account for all his limitations. Courts routinely

 4   reject this argument. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175-76 (9th

 5   Cir. 2008); Rollins, 261 F.3d at 857. Because the ALJ included all of the

 6   limitations that he found to exist, and because his findings are supported by

 7   substantial evidence, the ALJ did not err in omitting the other limitations that

 8   Plaintiff claims, but failed to prove. See Rollins, 261 F.3d at 857. Accordingly, the

 9   ALJ properly identified available jobs in the national economy that matched

10   Plaintiff’s abilities and therefore satisfied step five of the sequential evaluation

11   process.

12                                        VIII. Order

13         Having reviewed the record and the ALJ’s findings, the Court finds the

14   ALJ’s decision is supported by substantial evidence and is free from legal error.

15   Accordingly, IT IS ORDERED:

16   1.    Plaintiff’s Motion for Summary Judgment, ECF No. 9, is DENIED.

17   2.    Defendant’s Motion for Summary Judgment, ECF No. 10, is GRANTED.

18   ///

19   ///

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 35
 1   3.    Judgment shall be entered in favor of Defendant and the file shall be

 2         CLOSED.

 3         IT IS SO ORDERED. The District Court Executive is directed to enter this

 4   Order, forward copies to counsel, and close the file.

 5         DATED this 3rd day of February, 2020.

 6                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
 7                           Senior United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 36
